Case 1:20-cv-00829-TWP-MPB Document1 Filed 03/13/20 Page 1 of 6 PagelID #: 1

or Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
UNITED STATES DISTRICT COURT

 

 

 

FILED

 

for the MAR 1 3 2020
Southern District of Indiana U.S. CLERK'S OFFICE
INDIANAPOLIS, INDIANA

Indianapolis Division

2 220-cv- 0823 TWP -MPB

(to be filled in by the Clerk’s Office)

Charles Ryan Weinschenk Case

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the Plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) [V] Yes [_]No

Central Intelligence Agency
Federal Bureau of Investigation
Indiana State Police
Noblesville Schools

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here. )

 

Nee Nee Ne ee ee ee ee ee ee a ee es

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
‘forma pauperis.

 

 

 

Page 1 of 6
Case 1:20-cv-00829-TWP-MPB Document1 Filed 03/13/20 Page 2 of 6 PagelD #: 2

 

Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non—Prisoner)
SSS SS

I.

The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Charles Ryan Weinschenk
Address PO Box 442
Cicero IN 46034
City State Zip Code
County Hamilton
Telephone Number 317-690-1906
E-Mail Address weinschenkr @ gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (if known) and check whether you are bringing this complaint against

them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

Name Central Intelligence Agency
Job or Title (if known)
Address Central Intelligence Agency
Washington DC 20505
City State Zip Code
County
Telephone Number

 

E-Mail Address (if known)

 

[ ] Individual capacity Official capacity

Defendant No. 2

 

 

 

 

 

Name Federal Bureau of Investigation
Job or Title (if known)
Address 935 Pennsylvania Avenue NW
Washington DC 20535
City State Zip Code
County
Telephone Number

 

E-Mail Address (if known)

 

[| Individual capacity Official capacity
3

Case 1:20-cv-00829-TWP-MPB Document1 Filed 03/13/20 Page 3 of 6 PagelD #: 3

 

Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non—Prisoner)
SSS eee

Hi.

Defendant No. 3

 

 

 

 

 

Name Indiana State Police
Job or Title (if known)
Address 100 N. Senate Avenue, Suite N302
Indianapolis IN 46204
City State Zip Code
County Marion
Telephone Number

 

E-Mail Address (if known)

 

[ ] Individual capacity Official capacity

Defendant No. 4

 

 

 

 

 

Name Noblesville Schools
Job or Title (if known)
Address 18025 River Road
Noblesville IN 46060
City State Zip Code
County Hamilton
Telephone Number

 

E-Mail Address (if known)

 

["] Individual capacity Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

4th Amendment - Protection from Unreasonable Search and Seizures
5th Amendment - Deprivation of Life, Liberty, and Property
7th Amendment - Right to a Trial

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 1:20-cv-00829-TWP-MPB Document 1 Filed 03/13/20 Page 4 of 6 PagelD #: 4

 

Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non-Prisoner)
SSS

I.

Right to life, liberty, and to have children. Timeline included as exact identities of perpetrators unknown
to myself, but fully investigated by various inspector generals.

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

(see attached)

 

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any Cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed,

A. Where did the events giving rise to your claim(s) occur?

(see attached)

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

(see attached)

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

(see attached)

 

Page 4 of 6
Case 1:20-cv-00829-TWP-MPB Document 1 Filed 03/13/20 Page 5 of 6 PagelD #: 5

Pro Se 15 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Learning disability from chemical administered to brain. Time and old age from masking portions of memory.
Only recently cleansed after limitations would clear defendants of wrongdoing or allow records to be purged prior

OI

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

| request $545 million dollars in restitution as compensation for lost life, health, reputation, and opportunity.
Destruction of all compromising evidence collected against myself. The basis is 20 years of memory issues and
interference resulting in no education, relationships, or career with a failed contract worth in excess of $1 trillion
dollars from a negotiated contract in the presence of the Vice President of the United States. Attempts to settle
outside of court remained unanswered and the value to large to settle outside of court with a government entity.

Further | request life imprisonment and criminal charges for all parties deliberatley delaying actions to conceal
their crimes or directly committing crimes against myself to include:

-Negligent Homicide

-Treason

-Sexual Assault and False Imprisonment

-Predatory Stalking and Harassment

-Perjury

Referral to the Supreme Court of the United States to adjudicate statutes tied to document retention, actions of
government personnel, and and definiton of crimes against American citizens.

I

Page 5 of 6
Case 1:20-cv-00829-TWP-MPB Document1 Filed 03/13/20 Page 6 of 6 PagelD #: 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discove ; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 03/12/2020
Signature of Plaintiff d. ¢/ >
en ex

Printed Name of Plaintiff Charles Ryan Weinschenk

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 6 of 6
